Citation Nr: 0501067	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-12 401	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for a right ankle 
disability, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for a left ankle 
disability, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for hypertension, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
January 1974 and from July 1977 to July 1995.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a May 2001 rating decision by the RO which denied claims 
for increased ratings for hypertension and for right and left 
degenerative arthritis of the ankles.  The appeal also arises 
from a January 2003 rating decision which denied service 
connection for a psychiatric disorder, to include PTSD.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his period of military service.

2.  The record does not contain competent evidence linking 
the veteran's PTSD to a verified in-service stressor.

3.  There is no competent medical evidence of record showing 
that the veteran has a psychiatric disorder other than PTSD 
which is due to service.

4.  The service-connected right ankle disability is 
manifested by pain and at most marked limitation of motion.

5.  The veteran's service-connected left ankle disability is 
manifested by pain and at most marked limitation of motion.

6.  The veteran's service-connected hypertension is 
manifested by systolic pressure predominately less than 200 
and diastolic pressure predominately less than 110.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, including PTSD, was not incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.304(f) (2003).

2.  The criteria for a 20 percent rating for the service-
connected right ankle disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5270, 5271, 5284 (2003).

3.  The criteria for a 20 percent rating for the service-
connected left ankle disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5270, 5271, 5284 (2003).

4.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Code 7101 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed May 2001 and January 2003 rating 
decisions, statements of the case (SOC) dated in April 2002 
and April 2003, and a supplemental statement of the case 
dated in April 2004 that discussed the pertinent evidence, 
and the laws and regulations related to the claims on appeal.  
Moreover, these documents essentially notified them of the 
evidence needed by the veteran to prevail on his claims.  

In addition, in December 2002 and June 2003 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claims, and offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  The veteran was also invited to submit additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letters dated in December 
2002 and June 2003 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the claims for 
increased ratings for hypertension and bilateral ankle 
disabilities, a substantially complete application was 
received in June and September 2000.  Thereafter, in a rating 
decision dated in May 2001, the RO denied the claims for 
increased ratings for hypertension and for right and left 
ankle disabilities.  In December 2002, the RO provide notice 
to the claimant regarding what information and evidence is 
needed to substantiate his claims on appeal, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit additional evidence pertinent 
to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in December 2002 was not 
given prior to the first AOJ adjudication of the claims for 
increased ratings for hypertension and for a bilateral ankle 
disability, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated in 
January 2003 and a SSOC was mailed to the appellant in April 
2004.  With respect to the claim of service connection for 
PTSD there is no defect as to the timing of the VCAA notice 
letter.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
claimant.  In this regard, throughout this appeal process, VA 
has satisfied their duty to assist.  VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, service 
personnel records, outpatient treatment reports, and VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  In 
this regard, the Board notes that as it pertains to the claim 
of service-connection for PTSD, the RO repeatedly asked the 
veteran for detailed information regarding his claimed 
service stressors.  They explained to the veteran that 
without this information they would be unable to assist him 
in verifying his service stressor.  The veteran responded 
that he could not furnish the required information.  
Additionally, although the veteran reported in his May 2003 
substantive appeal that he recently received treatment for 
hypertension, the RO, in June 2003, requested that he 
complete a VA Form 21-4142 so that medical records could be 
obtained.  The veteran never submitted the form.  Moreover, 
as noted above, the veteran has been informed of the type of 
evidence necessary to substantiate his claims, as well as the 
respective responsibilities of himself and VA as it pertains 
to his claims.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Analysis

A.  Service connection for PTSD

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

Service personnel records show that the veteran served in 
Saudi Arabia from January 18, 1991 to May 28, 1991.  During 
this time, he was a section sergeant with the 756 Trans BN 8 
Trans Boe VA.  These records also show that the veteran 
served in Germany and in Korea.

The veteran claims to have PTSD as a result of service.  
Received by the RO in December 2002 was a completed PTSD 
questionnaire.  When asked on the PTSD questionnaire to 
describe the event or events in service which contributed to 
PTSD, the veteran reported the following "1.  Saudi, 2. 
alerts, 3. stress, 4. Korea, and 5. time spent in service".  
He reported that he could not remember the dates of the 
events or the companies he was with during the events.  He 
reported that the geographic locations where the events took 
place were Camp Casey, Korea, Camp Humprey and Jaubal Saudi.  

Psychiatric evaluation in October 2002 shows that the veteran 
reported that he served in the Persian Gulf and was subject 
to scud attacks.  He stated that he witnessed scud missiles 
flying overhead.  He reported that one of the barracks near 
his was hit with a scud missile and a great many men were 
killed.  He denied witnessing people being killed; although 
he did see a lot of dead Iraqi soldiers.  The examiner stated 
that he was amnesic for portions of his Persian Gulf 
experience.  He was diagnosed as having PTSD.  The 
psychiatrist relates his PTSD to his Persian Gulf 
experiences.

Although the veteran has a confirmed diagnosis of PTSD, none 
of his claimed service stressors have been verified.  The 
veteran has failed to give any specific dates as to when his 
claimed stressors occurred.  On multiple occasions the RO has 
informed the veteran that they could not assist him in 
verifying his claimed stressors unless he provided specific 
information, to include the location, dates, and person's 
involved in the event (see April 2003 Statement of the Case, 
a June 2003 RO letter, April 2004 RO rating decision).  The 
veteran responded on several occasions that he could not 
remember specific details regarding his claimed stressors 
(see statements dated from 2002 to 2003).  

A service verified stressor is needed in the instant case, as 
the evidence does not show that the veteran was engaged in 
combat.  A review of his service personnel records clearly 
reflects that his military occupational specialties, included 
being a motor transport OP, Hawk Missile CRMBR, and 16 D20 
Hawk MS, CRWM 72-05-26.  In Saudi Arabia his principle duty 
was a section sergeant.  None of his duty assignments and 
military occupational specialties indicates that the veteran 
engaged in combat.  Additionally, his service medical records 
are negative for any indications of the veteran engaging in 
combat.  

Since the evidence does not show that the veteran engaged in 
combat or that he has a verified service stressor related to 
the diagnosed PTSD, the claim of service connection for PTSD 
fails.

Regarding the veteran's claim for service connection for a 
psychiatric disorder other than PTSD, the Board notes that 
there is no evidence of a mental disorder which was incurred 
in service.  The veteran's service examination reports reveal 
he had a normal psychiatric examination.  He denied having a 
history of depression or excessive worry.  Additionally, 
there are no records suggesting that the veteran suffered a 
psychosis within a year after discharge.  Postservice medical 
records do not show a psychiatric diagnosis other than PTSD.  
There is no probative evidence which show that the veteran 
has a psychiatric disorder other than PTSD which is related 
to service.  

In sum, the Board finds that the veteran has not submitted 
evidence of verified inservice stressors which is related to 
his diagnosed PTSD; and there is no evidence of the veteran 
having a psychiatric disorder, other than PTSD which is 
related to service.  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for a psychiatric 
disorder, to include PTSD and the doctrine of reasonable 
doubt is not for application.  See Gilbert v. Derwinski, 49 
(1990).



B.  Increased rating right and left ankle

The veteran claims that his service-connected right and left 
ankle is more disabling than reflected in the current 10 
percent ratings assigned.

Service medical records show that the veteran was treated for 
injuries to the right and left ankle.  His discharge 
examination report noted that the veteran had degenerative 
arthritis of the ankles.  By way of a June 1998 rating 
decision, the RO granted service connection for arthritis of 
the ankles, assigning a 10 percent rating.  In February 2000, 
the RO assigned separate 10 percent ratings for degenerative 
arthritis of the right and left ankle with limitation of 
motion.  In June 2000, the veteran filed a claim for 
increased ratings for the service-connected right and left 
ankle disabilities.

The veteran is currently assigned 10 percent ratings under 
38 C.F.R. § 4.71, Diagnostic Codes 5010-5271.  Diagnostic 
Code 5010, arthritis, due to trauma substantiated by x-ray 
findings is rated based on degenerative arthritis.  X-ray 
studies in service and after service shows that he has 
degenerative arthritis of both ankles.  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application.  
See 38 C.F.R. § 4.71, Diagnostic Code 5003.

Standard motion of an ankle is from 0 degrees to 45 degrees 
of plantar flexion and from 0 to 20 degrees of dorsiflexion.  
38 C.F.R. § 4.71, Plate II.  A 10 percent rating is warranted 
for moderate limitation of motion of the ankle and a 20 
percent rating is assigned when there is marked limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Code 5270 provides a 20 percent rating when the ankle is 
ankylosed in plantar flexion, less than 30 degrees. A 30 
percent rating is assigned for ankylosis of the ankle in 
plantar flexion between 30 degrees and 40 degrees or in 
dorsiflexion between 0 degrees and 10 degrees.  A 40 percent 
rating is assigned for ankle ankylosis in plantar flexion at 
more than 40 degrees or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.  

In August 2000, the veteran reported for VA outpatient 
treatment complaining of pain in both ankles.  He stated that 
he could stand for only 3-4 minutes without pain.  He reports 
that he could walk only 10 feet without pain.  He was unable 
to climb steps and had a hard time driving.  Physical 
examination revealed bilateral ankle plantar flexion to 20 
degrees, right extension to 110 degrees, left extension to 90 
degrees, right inversion to 30 degrees, left inversion to 90 
degrees, and bilateral eversion to 15 degrees.  

A September 2000 medical report from A.B.K., M.D. reveals 
that examination of the right ankle showed plantar flexion of 
20 degrees and extension to 110 degrees, inversion was to 30 
degrees and eversion of 15 degrees.  Examination of the left 
ankle revealed plantar flexion to 20 degrees and extension to 
90 degrees, inversion to 90 degrees and eversion to 15 
degrees.

When examined by VA in November 2000, the veteran had 
painless range of motion of the ankles.  Dorsiflexion on the 
right and left was 0 to 10 degrees.  The ankle plantar 
flexion on the right was 0 to 25 and 0 to 20 degrees on the 
left.  The veteran did a few minutes of exercise with plantar 
flexion, as well as dorsiflexion, and also squatting, and 
when he showed signs of fatigue the range of motion was 
reevaluated and remained essentially unchanged.

A January 2003 VA examination report reveals that the veteran 
had bilateral ankle dorsiflexion which was painless from 0 to 
10 degrees; right ankle plantar flexion was painless from 0 
to 20 degrees and on the left was painless from 0 to 15 
degrees.  The veteran was asked to do a few minutes exercise 
against the hand of the examiner and when he showed signs of 
fatigue the range of motion was reevaluated and the 
dorsiflexion on the right side remained unchanged, painless 
fro 0 to 10 degrees and from 10 to 15 degrees was painful, on 
the left side his ankle was painless from 0 to 10 degrees and 
with passive motion he was able to flex to 0 to 15 without 
pain.  The plantar flexion was painless on the right side 
from 0 to 20 degrees and from 20 to 25 degrees was painful 
with passive motion.  On the left side his ankle was painless 
from 0 to 15 degrees and from 15 to 20 degrees with passive 
motion was painful.  Examination of the left ankle showed 
pain in manipulation in the mediolateral portion of the 
ankle.  Degenerative arthritis of the left ankle due to an 
old healed avulsion fracture, medial malleous, limited range 
of motion; and degenerative arthritis of the right ankle due 
to trauma with limited range of motion was diagnosed.

The medical evidence shows that the veteran has pain on use 
of the ankles and that this pain affects the function of the 
ankles.  The evidence also shows substantial limitation of 
motion of both ankles.  Plantar flexion and dorsiflexion of 
the right and left ankles are more than 50 percent limited.  
Given the foregoing, the Board finds that the veteran's 
limitation of motion of the ankles more nearly approximate 
marked limitation of motion as opposed to moderate limitation 
of motion.  As such, the criteria for a 20 percent rating 
under Diagnostic Code 5271 have been met.  See 38 C.F.R. 
§§ 4.7, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board observes, however, that there is no objective 
evidence of ankylosis of the ankles even taking into 
consideration pain.  Therefore, a rating in excess of 20 
percent under the ankylosis diagnostic code is not warranted.  
Id.

Diagnostic Code 5284, other foot injuries, provides a 30 
percent evaluation for severe residuals.  38 C.F.R. § 4.71, 
Diagnostic Code 5284.  The evidence does not show that the 
veteran's bilateral ankle disability is analogous to severe 
residuals of a foot injury.  At most, the evidence shows 
marked limitation of motion of the ankles.  Thus, a higher 
rating is not warranted under this provision.  

The Board finds it noteworthy that in March 2002, the veteran 
was diagnosed as having bilateral plantar fasciitis.  The 
veteran, however, is not service connected for this 
condition.  Therefore, any manifestations from this 
disability cannot be considered when adjudicating the claim 
for an increased rating for the service-connected right and 
left ankle disability.  

In sum, the evidence shows that the veteran's right and left 
ankle disability is manifested by at most marked limitation 
of motion, warranting separate 20 percent ratings.  The 
Board, however, finds that the preponderance of the evidence 
is against the claim for separate ratings in excess of 20 
percent for right and left ankle disorders.  In making this 
determination, the Board has considered the benefit-of-the 
doubt doctrine but finds that it is inapplicable as it 
pertains to separate ratings in excess of 20 percent .  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

C.  Increased rating for hypertension

The veteran's service-connected hypertension is currently 
rated 10 percent disabling under Diagnostic Code 7101, 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  Under this code, a 10 percent rating 
is assigned for hypertension when diastolic pressure is 
predominately 100 or more; or when systolic pressure is 
predominantly 160 or more; or when there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication for control is required.  A 20 percent rating is 
assigned when diastolic pressure is predominantly 110 or 
more, or systolic pressure is predominantly 200 or more.  
38 C.F.R. § 4.104, Code 7101.

Following a careful review of the evidence, the Board finds 
that the veteran's hypertension is not shown to be more than 
10 percent disabling.  The medical reports from 2000 to 2002 
show systolic readings which have been predominantly below 
200 and diastolic readings which have been predominantly 
below 110.  Outpatient treatment reports from 2002 reveals 
diastolic blood pressure readings which range between 90 to 
102 and systolic blood pressure readings which ranged between 
140 to 182.  Additionally, a January 2003 examination report 
revealed a sitting blood pressure reading of 170/100, 
standing reading of 170/101 and a supine reading of 163/94.  
In light of the foregoing blood pressure readings, the 
evidence of record only supports the currently assigned 10 
percent rating.  The medical records do not suggest 
predominant blood pressure readings approaching the criteria 
for the next higher rating of 20 percent.  Hence, the Board 
finds that the currently assigned evaluation of 10 percent is 
appropriate.

The preponderance of the evidence is against the claim for an 
increased rating for 


hypertension.  Thus, the benefit-of-the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra


ORDER

Service connection for PTSD is denied.

An increased rating to 20 percent is granted for degenerative 
arthritis of the right ankle.

An increased rating to 20 percent is granted for degenerative 
arthritis of the left ankle.

A rating in excess of 10 percent for hypertension is denied.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


